Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/7/2021 has been entered.
Claims Cancelled	10-17
 
Claims Pending	1-9,18-25 
Claims Under Consideration	1-9,18-25 



Priority
This application has a filing date of 07/16/2016 and has provisional application 62/194,102 filed 07/17/2015.

Withdrawn Rejection(s)
Any rejection not repeated from the 4/7/2020 office action is hereby withdrawn.

Maintained and Updated Claim Rejection(s) - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a): 

 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection concerns new matter.
Claim 18 has been twice amended, now being drawn to a method of generating a pharmaceutical population of cells expressing immunogen-specific T cell receptors by: obtaining sequences of immunogen-specific T cell receptors from genomic DNA of T cells of a host immunized with an immunogen and expressing immunogen-specific T cell receptor sequences in the pharmaceutical population of cells, whereas p 6 of the current remarks contends support therefor the method may be found in paragraphs 0002,0008 and claim 18 in independent form, all of the disclosure as originally filed. In reviewing the passages offered, however the examiner finds no implicit nor explicit support therfor the species of method now claimed and the remarks do not point to narrowing language elsewhere (see also response to argument section below). Applicants are again reminded that it is their burden to show where the specification supports any amendments to the disclosure.  See  MPEP 714.02,  paragraph 5, last sentence and also MPEP 2163.06 I.
In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure.

Response to Arguments
The remarks accompanying the present response assert the modifications to claim 18 find basis in of the disclosure as originally filed in paragraph 0002 as “[t]he invented procedures and processes can be used for isolating various forms of antibodies, [or] other immune response molecules such as T-cell receptors…”, in paragraph 0008 as “[t]hese new methods can be applied to finding other affinity molecules such as T cell receptors,” in paragraph 0036 as “the sequences identified by the herein disclosed bioinformatics methods can be cloned into appropriate vectors, such as plasmid, phagemid, viral vectors, etc., for expression and testing the antibodies 
[a] method for generating pharmaceutical batches of immunogen-specific antibodies or antibody fragments comprising identifying and obtaining sequences of antibody variable region from genomic DNA or complementary DNA, wherein the antibody gene is replaced with a T cell receptor.
 
Applicant’s arguments have been fully considered but they are not deemed persuasive for the following reasons.
First it is noted “the antibody gene” of original claim 18 lacks antecedent basis which alone renders the claim indefinite. Second, it is not clear how, in original claim 18, an antibody gene (DNA) may be feasibly replaced with a T cell receptor, which is a membrane protein.
	Third, determination that newly added subject matter meets § 112's written description generally involves at least one of three factors. The first involves the situation where claimed language is literally stated in the specification, i.e., literal antecedence in the specification for the newly added subject matter. The description requirement is ordinarily met by a specification which describes the invention in the same words as the claims. In re Bowen, 492 F.2d 859, 864, 181 USPQ 48, 52 46 (CCPA 1974). See also, Smith, 481 F.2d 910, 914, 178 USPQ 620, 623 (CCPA 1973); Snitzer v. Etzel, 465 F.2d 899, 902, 175 USPQ 108, 110-11 (CCPA 1972), appeal after remand, 531 F.2d 1062, 189 USPQ 415 (CCPA 1976); Martin v. Johnson, 454 F.2d 746, 751-52, 172 USPQ 391, 395 (CCPA 1972). 
Next, if the new limitation is not literally set forth, then it must next be determined whether the limitation was actually described although in different language. In re Wilder, 736 F.2d 1516, 1520, 222 USPQ 369, 372 (Fed. Cir. 1984) ("It is not necessary that the claimed subject matter be described identically . . . ."); In re Lukach, 442 F.2d 967, 968-69, 169 USPQ 795, 796 (CCPA 1971). (The written description requirement does not require in haec verba antecedence in the originally filed application). However, where different language is relied upon for support, “the specification must contain an equivalent description of the claimed subject matter.” Emphasis Added. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); Wagoner v. Barger, 463 F.2d 1377, 1380, 175 USPQ 85, 86 (CCPA 1972). 
Finally, if neither explicit language nor equivalent language is present, then it must be determined if the newly claimed feature is inherently present in the specification. Therma-Tru Corp. v. Peachtree Doors Inc., 44 F.3d 988, 993, 33 USPQ2d 1274, 1276 (Fed. Cir. 1995) (“[T]he later explicit description of an inherent property does not deprive the product of the benefit of the filing date of the earlier application.”). Proof of inherency requires evidence that the “necessary and only reasonable construction to be given the disclosure by one skilled in the art is one which will lend clear support to . . . [this] positive limitation. . . .” Kennecott Corp. v. Kyocera International Inc., 835 F.2d 1419, 1423, 5 USPQ2d 1194, 1198 (Fed. Cir. 1987) quoting Langer v. Kaufman , 465 F.2d 915, 918, 175 USPQ 172, 174 (CCPA 1972) quoting Binstead v. Littmann , 242 F.2d 766, 770, 113 USPQ 279, 282 (CCPA 1957). 
Here, nothing in original claim 18 in independent form nor the quoted generic passages from paragraphs 0002 0008 nor 0036 disclose any pharmaceutical population of T cells whatsoever, much less disclose “obtaining [gene] sequences of immunogen-specific T cell receptors from genomic DNA of T cells of a host immunized with [an] ipsis verbis (literal) or equivalent description for any element other than a T cell receptor of amended claim 18, the claim has introduced subject matter, limitations, and terminology not present in the application as filed now twice and remains rejected for new matter.

New Claim Rejection - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,6,25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dreier et al (US PG-Pub 20150239990).
Dreier et al teach throughout the document and especially the abstract plus paragraph 0002, preparation of humanized monoclonal antibodies including heterologous variable domain sequences. More specifically in paragraphs 0011,0031, 0170,0175 0183,0187 and example 15 at least Dreier et al: generate pharmaceutical batches of camelid (e,g, VHH) immunogen-specific antibodies or antibody fragments by expressing a plurality of antibody variable regions from genomic DNA of antibody-producing cells of an immunized llama; and analyze antibody variable region protein .


Claim(s) 1,4,5,20-25 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Reddy et al (US PG-Pub 20110312505).
Reddy et al teach throughout the document and especially figure 1 and paragraph 0003, a method of generating pharmaceutical batches comprising immunogen-specific antibodies or antibody fragments by expressing a plurality of specific antibody variable regions from genomic DNA (IgH, lambda, kappa genes) of antibody-producing cells of a immunized host. In example 13 and section X starting at p 12, at least, Reddy et al further teach combining antibody variable region genes (or fragments thereof) with a library of antibody variable region proteins (or fragments thereof) to identify specific antibodies from sera by mass spectrometry. The foregoing appears to read on claims 1,4 and 6,7,8,9. Like claim 24, the process shown in Reddy et al figure 1 does not include an amplification step. In the examples and paragraph 0043 at least, Reddy teach the genus of variable sequence abundance ranking and a frequency selection threshold, reading on claim 23 plus claim 5 necessarily being . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9,18-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites "the immunogen" in line 4. Similarly, claims 18 and 19 each recite “the immunogen” in lines 4 and 1-2 respectively. Claim 6 recites “the specific antibodies” in line 5. There is insufficient antecedent basis for each of the foregoing recitations in each claim, rendering the metes and bounds uncertain.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639        
26may2021